Citation Nr: 0331076	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for residuals of a fracture of L3 with bone 
grafting and metallic fixation with left lower extremity 
radiculopathy.

2.  Entitlement to an initial disability rating in excess of 
20 percent for trochanteric bursitis, left hip.  

3.  Whether the combined rating for the veteran's service-
connected disabilities was properly computed, to include 
consideration of the appropriate bilateral factor.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to May 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating action of the RO which 
granted service connection and assigned a 50 percent 
disability evaluation for residuals of a fracture of L3 with 
bone grafting and metallic fixation with left lower 
extremity radiculopathy (hereinafter referred to as a back 
disability).  Service connection was also granted, and a 10 
percent rating assigned for the left hip disability.  Each 
rating was effective from May 16, 2000.  The veteran 
disagreed with the ratings assigned and with the 
consideration of the bilateral factor in computing his 
combined evaluation.  In a September 2002 rating action, the 
RO increased the evaluation for the left hip disability to 
the current level of 20 percent, effective from May 16, 
2000.  

As the appeal regarding the evaluation of the service-
connected disabilities involve original claims, the Board 
has framed the issues as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In June 2003, the veteran testified at a personal hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the record.  
At the hearing, the veteran submitted additional evidence 
and a waiver of initial RO review of that evidence.  


REMAND

The veteran contends that his service-connected back and 
left hip disabilities are more severe than the current 
ratings, assigned following the initial grants of service 
connection in the rating action on appeal, indicate.  The 
Board notes that at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based 
on the facts found-"staged" ratings.  See Fenderson, 12 Vet. 
App. at 119.  On remand, the RO should consider staged 
ratings and explain, with applicable effective date 
regulations, any change in the evaluations during the appeal 
period.  

At the June 2003 hearing, the veteran testified that his 
service-connected disabilities had increased in severity and 
he submitted a letter from a private chiropractor who has 
been treating him for complaints related to his low back.  
Pertinent treatment records are not currently of record.  
The veteran further testified that he was in the process of 
applying for Vocational Rehabilitation records.  While it is 
unclear whether he is currently receiving such benefits, the 
Vocational Rehabilitation folder, if available, should be 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Recent changes to the rating criteria pertaining to 
disabilities of the spine took effect on September 26, 2003.  
See 68 Fed. Reg. 51454 (August 27, 2003).  Where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  As adjudication of the claim must involve 
consideration of both the former and revised applicable 
criteria, with due consideration given to the effective date 
of the change in criteria (see VAOPGCPREC 03-00; 65 Fed. 
Reg. 33422 (2000)), medical findings responsive to the 
former and revised criteria are warranted.  

The Board notes that the most recent VA examination of the 
back was conducted in September 2000 and the last VA 
examination pertaining to the left hip was conducted in July 
2002.  Given the veteran's assertion that his conditions 
have increased in severity, the need to obtain any 
outstanding treatment and Vocational Rehabilitation records 
and the recent change to rating criteria pertaining to the 
spine, the Board finds that further VA examinations are 
warranted.  38 C.F.R. § 4.2 (2003).  In this respect, any 
examination of a musculoskeletal disability done for rating 
purposes must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The veteran is hereby advised that a failure to report to 
any such scheduled examination may result in an adverse 
determination.  See 38 C.F.R. § 3.655(b).  

The Board also finds that, prior to arranging for the 
veteran to undergo further examination, the RO should afford 
the veteran another opportunity to present information 
and/or evidence in support of his claims on appeal.  In an 
April 2003 letter pertaining to the left hip claim, the RO 
notified the veteran of the duties to notify and assist 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  In that 
letter, the RO requested that the veteran provide 
information and, if necessary, authorization, to permit it 
to obtain pertinent outstanding medical records, or that the 
veteran provide the evidence, himself.  The RO's letter 
noted that the evidence should be provided "preferably 
within the next 30 days" or the case may be decided on the 
evidence of record.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) 
to respond to a duty to notify under the VCAA is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
the additional development described above, the Board finds 
that the RO must take this opportunity to inform the veteran 
that a full year is allowed to submit the additional 
information and/or evidence requested.

The Board points out that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim for a higher initial evaluation for the low back 
disability, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the Department to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  After providing the appropriate notice to the 
veteran and his representative, the RO should attempt to 
obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA 
prior to adjudicating the claims on appeal.  The 
supplemental statement of the case (SSOC) that explains the 
basis for the RO's determinations must include citation and 
discussion of the pertinent legal authority implementing the 
VCAA-i.e., 38 C.F.R. §§  3.102 and 3.159 (2003).

Accordingly, these matters are hereby REMANDED for the 
following action:  

1.  The RO should furnish to the veteran 
and his representative a letter 
providing notification of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
claims currently on appeal.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
the veteran's claims.

To ensure that the duty to notify the 
veteran of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
veteran provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is each party's 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond.    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159 (2003).  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  If the veteran has enrolled in, or 
completed, a VA vocational 
rehabilitation program, his folder 
should be associated with the claims 
file.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated 
with the claims file, or a reasonable 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo an orthopedic 
examination to determine the severity of 
the low back and left hip disabilities.    

The entire claims file must be made 
available for review to the physician 
designated to examine the veteran.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.    

With regard to the low back, the 
examiner should specifically report 
whether the veteran's back disability is 
without cord involvement; abnormal 
mobility requiring neck brace or whether 
there is unfavorable ankylosis of the 
entire thoracolumbar spine.  

With regard to the left hip, the 
examiner should indicate whether there 
is impairment of the femur, with marked 
knee or hip disability.  The examiner 
must obtain active and passive ranges of 
motion (in degrees) of the left hip and 
thigh, state if there is any limitation 
of function and describe it, and state 
the normal range of motion.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare- ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner must also describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
left hip joint is used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
higher initial ratings for the back and 
left hip disabilities and whether the 
combined rating for the veteran's 
service-connected disabilities was 
properly calculated in light of all 
pertinent evidence and legal authority.  
The RO must also document its 
consideration of staged ratings and 
explain, with due consideration to 
effective date provisions, any change in 
the evaluations during the appeal 
period.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003), and 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




